Exhibit 10.1

SECOND AMENDMENT TO THE SERIES 2006-1 SUPPLEMENT

This SECOND AMENDMENT (this “Amendment”), dated as of September 1, 2009, amends
the Series 2006-1 Supplement (the “Series 2006-1 Supplement”), dated as of
January 19, 2006, as amended by the First Amendment thereto, dated May 9, 2007,
and is between AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC (formerly known as
Cendant Rental Car Funding (AESOP) LLC), a special purpose limited liability
company established under the laws of Delaware (“ABRCF”) and THE BANK OF NEW
YORK MELLON TRUST COMPANY, N.A. (as successor in interest to The Bank of New
York), a national banking association, as trustee (in such capacity, the
“Trustee”) and as agent for the benefit of the Series 2006-1 Noteholders and the
Surety Provider (in such capacity, the “Series 2006-1 Agent”), to the Second
Amended and Restated Base Indenture, dated as of June 3, 2004, between ABRCF and
the Trustee (as amended, modified or supplemented from time to time, exclusive
of Supplements creating a new Series of Notes, the “Base Indenture”). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided therefor in the Definitions List attached as
Schedule I to the Base Indenture (as amended through the date hereof) or the
Series 2006-1 Supplement, as applicable.

W I T N E S S E T H:

WHEREAS, pursuant to Section 12.2(i) of the Base Indenture, an amendment to any
Supplement requires the consent of ABRCF, the Trustee, the applicable
Enhancement Provider and each affected Noteholder of the applicable Series of
Notes;

WHEREAS, pursuant to Section 6.11 of the Series 2006-1 Supplement, the Surety
Provider is deemed to be the sole holder of the Series 2006-1 Notes for the
purpose of giving all consents, waivers and approvals under the Series 2006-1
Supplement and the Base Indenture on behalf of the Series 2006-1 Notes;

WHEREAS, ABRCF has requested the Trustee, the Series 2006-1 Agent and the Surety
Provider to, and, upon the effectiveness of (i) this Amendment and (ii) the
letter (the “Consent Letter”), dated as of the date hereof, among ABRCF and the
Surety Provider, ABRCF, the Trustee, the Series 2006-1 Agent and the Surety
Provider have agreed to, amend certain provisions of the Series 2006-1
Supplement as set forth herein;

WHEREAS, the parties desire to amend the Series 2006-1 Supplement (1) to
increase the Series 2006-1 Maximum Non-Program Vehicle Percentage, (2) to
increase the number of Kia, Suzuki and Hyundai Vehicles ABRCF can purchase for
inclusion in the AESOP I Operating Lease Loan Agreement Borrowing Base and
(3) to require a certain percentage of Kia and Hyundai vehicles to be included
at the Series 2006-1 Standard & Poor’s Highest Enhanced Vehicle Percentage in
the AESOP I Operating Lease Loan Agreement Borrowing Base; and

WHEREAS, ABRCF has requested the Trustee, the Series 2006-1 Agent and each
Noteholder to, and, upon this Amendment becoming effective, ABRCF, the Trustee,
the



--------------------------------------------------------------------------------

Series 2006-1 Agent and the Surety Provider, voting as the deemed sole
Noteholder, have agreed to, amend certain provisions of the Series 2006-1
Supplement as set forth herein;

NOW, THEREFORE, it is agreed:

1. Each of the following defined terms, as set forth in Article I(b) of the
Series 2006-1 Supplement, is hereby amended and restated in its entirety as
follows:

“Series 2006-1 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2006-1 Maximum Mitsubishi Amount, the Series 2006-1 Maximum Individual
Isuzu/Subaru Amount, the Series 2006-1 Maximum Hyundai Amount, the Series 2006-1
Maximum Kia Amount or the Series 2006-1 Maximum Suzuki Amount.

“Series 2006-1 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, the sum of (a) 85% and (b) a fraction, expressed as a percentage,
the numerator of which is the aggregate Net Book Value of all Redesignated
Vehicles manufactured by a Bankrupt Manufacturer or a Manufacturer with respect
to which a Manufacturer Event of Default has occurred, and in each case leased
under the AESOP I Operating Lease or the Finance Lease as of such date, and the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the Leases as of such date.

“Series 2006-1 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of the Series 2006-1 Required
Enhancement Percentage as of such date and the Series 2006-1 Invested Amount as
of such date, (ii) the Series 2006-1 AESOP I Operating Lease Vehicle Percentage
as of the immediately preceding Business Day of the excess, if any, of the
Non-Program Vehicle Amount as of such date over the Series 2006-1 Maximum
Non-Program Vehicle Amount as of such date, (iii) the Series 2006-1 AESOP I
Operating Lease Vehicle Percentage as of the immediately preceding Business Day
of the excess, if any, of the aggregate Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the Leases as of such date over the
Series 2006-1 Maximum Mitsubishi Amount as of such date, (iv) the Series 2006-1
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the aggregate Net Book Value of all
Vehicles manufactured by Isuzu or Subaru, individually, and leased under the
Leases as of such date over the Series 2006-1 Maximum Individual Isuzu/Subaru
Amount as of such date, (v) the Series 2006-1 AESOP I Operating Lease Vehicle
Percentage as of the immediately preceding Business Day of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Hyundai and
leased under the Leases as of such date over the Series 2006-1 Maximum Hyundai
Amount as of such date, (vi) the Series 2006-1 AESOP I Operating Lease Vehicle
Percentage as of the immediately preceding Business Day of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Kia and leased
under the Leases as of such date over the Series 2006-1 Maximum Kia Amount as of
such date, (vii) the Series 2006-1 AESOP I Operating Lease Vehicle Percentage as
of the immediately preceding Business Day of the excess, if any, of the
aggregate Net Book Value of all Vehicles manufactured by Suzuki and leased under
the Leases as of such date over the Series 2006-1 Maximum Suzuki Amount as of
such date, (viii) the Series 2006-1 AESOP I Operating Lease Vehicle Percentage
as of the

 

2



--------------------------------------------------------------------------------

immediately preceding Business Day of the excess, if any, of the Specified
States Amount as of such date over the Series 2006-1 Maximum Specified States
Amount as of such date and (ix) the Series 2006-1 AESOP I Operating Lease
Vehicle Percentage as of the immediately preceding Business Day of the excess,
if any, of the Non-Eligible Manufacturer Amount as of such date over the Series
2006-1 Maximum Non-Eligible Manufacturer Amount as of such date.

“Series 2006-1 Standard & Poor’s Highest Enhanced Vehicle Percentage” means, as
of any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is the sum, without duplication, of (i) the aggregate Net
Book Value of all Vehicles leased under the AESOP I Operating Lease that are
manufactured by either of the Standard & Poor’s Specified Non-Investment Grade
Manufacturers as of such date, (ii) the excess, if any, of (A) the aggregate Net
Book Value of all Vehicles leased under the AESOP I Operating Lease that are
manufactured by a Standard & Poor’s Non-Investment Grade Manufacturer other than
a Standard & Poor’s Specified Non-Investment Grade Manufacturer, as of such date
over (B) 30.00% of the aggregate Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of such date, (iii) the aggregate Net Book Value of
all Vehicles leased under the AESOP I Operating Lease that are manufactured by a
Bankrupt Manufacturer and (iv) the Series 2006-1 Standard & Poor’s Kia/Hyundai
Highest Enhanced Vehicle Percentage Amount as of such date and (b) the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of such date.

“Series 2006-1 Standard & Poor’s Lowest Enhanced Vehicle Percentage” means, as
of any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is an amount equal to (X) the sum, without duplication, of
(1) the aggregate Net Book Value of all Program Vehicles leased under the AESOP
I Operating Lease that are manufactured by Eligible Program Manufacturers having
long-term senior unsecured debt ratings of “BBB” or higher from Standard &
Poor’s as of such date, (2) so long as any Eligible Non-Program Manufacturer has
a long-term senior unsecured debt rating of “BBB” or higher from Standard &
Poor’s and no Manufacturer Event of Default has occurred and is continuing with
respect to such Eligible Non-Program Manufacturer, the aggregate Net Book Value
of all Non-Program Vehicles leased under the AESOP I Operating Lease
manufactured by each such Eligible Non-Program Manufacturer that are subject to
a Manufacturer Program and remain eligible for repurchase thereunder as of such
date and (3) the lesser of (A) the sum of (x) if as of such date any Eligible
Program Manufacturer has a long-term senior unsecured debt rating of “BBB-” from
Standard & Poor’s, the aggregate Net Book Value of all Program Vehicles leased
under the AESOP I Operating Lease manufactured by each such Eligible Program
Manufacturer as of such date and (y) if as of such date any Eligible Non-Program
Manufacturer has a long-term senior unsecured debt rating of “BBB-” from
Standard & Poor’s and no Manufacturer Event of Default has occurred and is
continuing with respect to such Eligible Non-Program Manufacturer, the aggregate
Net Book Value of all Non-Program Vehicles leased under the AESOP I Operating
Lease manufactured by each such Eligible Non-Program Manufacturer that are
subject to a Manufacturer Program and remain eligible for repurchase thereunder
as of such date and (B) 10% of the aggregate Net Book Value of all Vehicles
leased under the AESOP I Operating Lease as of such date minus (Y) the

 

3



--------------------------------------------------------------------------------

Series 2006-1 Standard & Poor’s Kia/Hyundai Lowest Enhanced Vehicle Percentage
Adjustment Amount as of such date and (b) the denominator of which is the
aggregate Net Book Value of all Vehicles leased under the AESOP I Operating
Lease as of such date.

2. Each of the following defined terms are hereby added, in appropriate
alphabetical order, to Article I(b) of the Series 2006-1 Supplement:

“Series 2006-1 Maximum Hyundai Amount” means, as of any day, with respect to
Hyundai, an amount equal to 20% of the aggregate Net Book Value of all Vehicles
leased under the Leases on such day.

“Series 2006-1 Maximum Individual Isuzu/Subaru Amount” means, as of any day,
with respect to Isuzu or Subaru, individually, an amount equal to 5% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.

“Series 2006-1 Maximum Kia Amount” means, as of any day, with respect to Kia, an
amount equal to 10% of the aggregate Net Book Value of all Vehicles leased under
the Leases on such day.

“Series 2006-1 Maximum Suzuki Amount” means, as of any day, with respect to
Suzuki, an amount equal to 7.5% of the aggregate Net Book Value of all Vehicles
leased under the Leases on such day.

“Series 2006-1 Standard & Poor’s Kia/Hyundai Highest Enhanced Vehicle Percentage
Amount” means, as of any date of determination, the sum, without duplication, of
(i) the aggregate Net Book Value of all Vehicles leased under the AESOP I
Operating Lease that are manufactured by Hyundai in excess of 15% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such date,
(ii) the aggregate Net Book Value of all Vehicles leased under the AESOP I
Operating Lease that are manufactured by Kia in excess of 7.5% of the aggregate
Net Book Value of all Vehicles leased under the Leases on such date, and
(iii) the aggregate Net Book Value of all Vehicles leased under the AESOP I
Operating Lease that are manufactured by Hyundai and Kia, in the aggregate in
excess of 20% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such date.

“Series 2006-1 Standard & Poor’s Kia/Hyundai Lowest Enhanced Vehicle Percentage
Adjustment Amount” means, (i) as of any date of determination on which either
Kia or Hyundai has a long-term senior unsecured debt rating of at least “BBB-”
from Standard & Poor’s, the sum of the Net Book Values as of such date of each
Vehicle manufactured by Kia or Hyundai that is included both in (x) the
calculation of the Series 2006-1 Standard & Poor’s Kia/Hyundai Highest Enhanced
Vehicle Percentage Amount on such date and (y) the calculation of subclause
(a)(X) of the definition of Series 2006-1 Standard & Poor’s Lowest Enhanced
Vehicle Percentage on such date and (ii) as of any other date, zero.

3. Each of the following defined terms, as set forth in Article I(b) of the
Series 2006-1 Supplement, is hereby deleted in its entirety: “Series 2006-1
Maximum Aggregate

 

4



--------------------------------------------------------------------------------

Kia/Isuzu/Subaru/Hyundai/Suzuki Amount”, “Series 2006-1 Maximum Individual
Hyundai/Suzuki Amount” and “Series 2006-1 Maximum Individual Kia/Isuzu/Subaru
Amount.”

4. Article 6 of the Series 2006-1 Supplement is hereby amended by adding the
following clause as Section 6.22:

“Section 6.22 Capitalized Cost Covenant. ABRCF hereby agrees that it shall not
permit the aggregate Capitalized Cost for all Vehicles purchased in any model
year that are not subject to a Manufacturer Program to exceed 85% of the
aggregate MSRP (Manufacturer Suggested Retail Price) of all such Vehicles;
provided, however, that ABCRF shall not modify the customary buying patterns or
purchasing criteria used by the Administrator and its Affiliates with respect to
the Vehicles if the primary purpose of such modification is to comply with this
covenant.”

5. This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of rights
under, or of any other provision of the Series 2006-1 Supplement.

6. This Amendment shall become effective as of the date (the “Amendment Date”)
on which each of the following has occurred: (i) each of the parties hereto
shall have executed and delivered this Amendment to the Trustee, (ii) the Rating
Agency Consent Condition shall have been satisfied with respect to each
outstanding Series of Notes and each Enhancement Provider pursuant to the Base
Indenture and related Supplements, (iii) all certificates and opinions of
counsel required under the Base Indenture shall have been delivered to the
Trustee and (as applicable) the Surety Provider, (iv) the Surety Provider, as
the Requisite Noteholder and third-party beneficiary of this Amendment, shall
have executed the Consent Letter consenting hereto and (v) a majority of the
Managers of ABRCF has approved this Amendment.

7. From and after the Amendment Date, (i) all references to the Series 2006-1
Supplement shall be deemed to be references to the Series 2006-1 Supplement as
amended hereby, (ii) the Series 2006-1 Supplement, as amended hereby, shall
remain in full force and effect and (iii) this Amendment shall constitute a
Transaction Document as defined in the Insurance Agreement.

8. ABRCF hereby reaffirms that each of the representations and warranties of
ABRCF in the Transaction Documents dated other than the date hereof was true and
correct in all material respects as of the date it was originally made (or as of
such other date as specified therein) and each of the representations and
warranties of the Issuer contained in the Transaction Documents dated as of the
Amendment Date is true and correct in all material respects as of the Amendment
Date.

9. ABRCF hereby confirms that it is in compliance in all material respects with
its covenants in the Transaction Documents.

10. This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.

 

5



--------------------------------------------------------------------------------

11. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.

 

AVIS BUDGET RENTAL CAR FUNDING
(AESOP) LLC, as Issuer

By:

 

/s/ David Calabria

  Name: David Calabria   Title: Assistant Treasurer



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as Trustee and Series 2006-1
Agent

By:

 

/s/ Sally Tokich

  Name: Sally Tokich   Title: Senior Associate

 

2